IN THE SUPREME COURT OF GUAM



                                PEOPLE OF GUAM,
                                       Plaintiff-Appellee,

                                               v.

                           WILLIAM JOHN PINAULA,
                                      Defendant-Appellant.


                           Supreme Court Case No.: CRA20-012
                           Superior Court Case No.: CF0684-17


                                          OPINION


                                Cite as: 2022 Guam 3

                         Appeal from the Superior Court of Guam
                       Argued and submitted on November 30, 2021
                               Via Zoom video conference



Appearing for Defendant-Appellant:                  Appearing for Plaintiff-Appellee:
Peter C. Perez, Esq.                                Courtney Leigh Scalice, Esq. (briefed)
Law Office of Peter C. Perez                        Jordan L. Pauluhn, Esq. (briefed and argued)
DNA Bldg.                                           Assistant Attorneys General
238 Archbishop Flores St., Ste. 802                 Office of the Attorney General
Hagåtña, GU 96910                                   Prosecution Division
                                                    590 S. Marine Corps Dr., Ste. 802
                                                    Tamuning, GU 96913
People v. Pinaula, 2022 Guam 3, Opinion                                                Page 2 of 37


BEFORE: F. PHILIP CARBULLIDO, Chief Justice; ROBERT J. TORRES, Associate Justice;
and KATHERINE A. MARAMAN, Associate Justice.


TORRES, J.:

[1]     Defendant-Appellant William John Pinaula was convicted of one charge of Theft by

Receiving. On appeal, he challenges the sufficiency of the evidence against him, admission of a

statement made by his uncle that Pinaula argues was inadmissible hearsay, and allegedly improper

statements made by the prosecutor. Plaintiff-Appellee People of Guam (“People”) challenge this

court’s subject matter jurisdiction to hear the appeal, arguing the notice of appeal was untimely.

We hold Pinaula’s appeal was timely, we have jurisdiction to hear the appeal, and the evidence

against Pinaula was insufficient to support the conviction. Consequently, we deny the People’s

motion to dismiss on jurisdictional grounds and reverse the conviction, vacating the judgment.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

[2]     Pinaula was charged with Theft by Receiving (as a Second Degree Felony) (two charges);

Theft of Property (as a Second Degree Felony); and Theft of Property (as a Third Degree Felony).

The day before trial, the People moved to dismiss the two Theft of Property charges, which the

trial court granted. The People then filed an Amended Superseding Indictment that alleged:

                                        CHARGE ONE
                On or about May 18, 2017, in Guam, WILLIAM JOHN PINAULA did
        commit the offense of Theft by Receiving (As a 2nd Degree Felony), in that he did
        intentionally receive, retain or dispose of the movable property of Morrico
        Equipment, that is, a 2006 Mitsubishi Fuso Flat Bed Truck (GLP #238CV),
        knowing that it had been stolen or believing that it had probably been stolen, in
        violation of 9 GCA §§ 43.50(a), 43.20(a) and 43.30(a), as amended.

                                        CHARGE TWO
                On or about May 18, 2017, in Guam, WILLIAM JOHN PINAULA did
        commit the offense of Theft by Receiving (As a 2nd Degree Felony), in that he did
        intentionally receive, retain or dispose of the movable property of Morrico
        Equipment, that is, a Boss Brand Industrial Light Tower, knowing that it had been
People v. Pinaula, 2022 Guam 3, Opinion                                                  Page 3 of 37


        stolen or believing that it had probably been stolen, the amount involved exceeding
        $1,500.00, in violation of 9 GCA §§ 43.50(a), 43.20(a) and 43.30(a), as amended.

RA, tab 78 (Am. Superseding Indictment, Aug. 26, 2019).

[3]     The prosecution’s opening remarks included these statements:

        [T]he government’s case is not perfect. I will submit that Mr. Pinaula could not
        have done this by himself. There has to be somebody else involved. He lives far
        away from Morrico Equipment. I doubt he walked all the way to Morrico, took the
        stuff, and left. So, either he took it himself or somebody else took it and went to
        him and gave it to him. Either way, he received the stolen property. . . . The
        evidence will show, and the government will meet its burden, that every element
        on receiving stolen property will be demonstrated that Mr. Pinaula is at least one of
        the persons involved, and he’s one person involved. There’s more than one person.
        We don’t know who the other person is. Or other persons. But he’s involved, and
        that’s enough for you to find him guilty.

Transcript (“Tr.”) at 18 (Jury Trial, Aug. 27, 2019).

[4]     During the People’s case-in-chief, the following evidence was presented. On the morning

in question, Rene Molinos, the General Manager of Morrico Equipment (“Morrico”), arrived at

Morrico’s facility on Ypao Road in Tamuning at around 5:30 a.m. As he entered, he noticed the

front gate was open and unchained. Molinos testified that the gate was normally secured every

night with a chain and padlock, but the chain had been cut, and he saw a chain link on the ground.

As he looked around the facility, Molinos observed that some of Morrico’s property was missing,

specifically, a Boss brand industrial light tower and a 2006 Mitsubishi Fuso flatbed truck. Molinos

then called the Guam Police Department (“GPD”) to report the break-in.

[5]     Before law enforcement arrived, Molinos reviewed on his computer the location history of

a GPS device previously installed on the missing truck. According to Molinos, the GPS device’s

tracking history indicated that the truck was parked behind a house in Adacao, that the truck had

left the Morrico facility around midnight, and that it had been parked in Adacao since around 4:00

a.m. that morning. Molinos also reviewed surveillance footage and testified it showed a “guy
People v. Pinaula, 2022 Guam 3, Opinion                                                 Page 4 of 37


come from the back area,” with a light around midnight, “moving around where [the] truck was

at.” Id. at 27.

[6]     Officer Florencio Querubin responded to the incident at Morrico and spoke with Molinos.

Officer Querubin said he reviewed the surveillance footage, and it showed movement near a

vehicle in the parking lot and a flashlight going on and off. Also in the surveillance footage,

Officer Querubin saw the door of a vehicle open; a flashlight going through the cabin area; and

the vehicle moving around the parking lot and exiting the facility at approximately 1:00 a.m.

Because it was “[t]oo dark” and the video quality was “kind of grainy,” Officer Querubin could

not see the stature of the person or whether other individuals were involved. Id. at 57. While at

Morrico, Officer Querubin was informed by Molinos of the location of the missing truck based on

information derived from the GPS device installed on it.

[7]     Officer Richard Wright was called to assist in the recovery of the missing truck. He

testified that when he arrived, his partner, Officer Angel Santos, was already at the location at

which they found the truck, near Thier Lane in Adacao. When he arrived on scene, Officer Wright

noticed a truck parked in an open field about 100 feet behind a home. He stated that the truck

could not be seen from the roadway because of heavy vegetation. Officer Wright verified it was

the truck reported stolen by Morrico and saw that it contained Morrico insignia on the side and

“visible signs” that it belonged to Morrico on the truck’s mud flaps. Id. at 72. He also observed

that the truck looked to be “in disarray” and that the ignition “appeared to be tampered with as if

somebody tried to access the ignition to start [the] truck.” Id. Officer Wright recovered the truck

and contacted its owner.

[8]     Molinos proceeded to Adacao to retrieve the truck. When he arrived, he noticed that the

steering column of the truck was broken and that it was missing some hose reels. Molinos also
People v. Pinaula, 2022 Guam 3, Opinion                                                                     Page 5 of 37


observed that an air compressor at the back of the truck was unbolted and removed but still present.

Based on the location history of the GPS device attached to the truck, Molinos and GPD found the

missing industrial light tower along Chalan Natibu in Dededo.1 Molinos testified that a tow hitch

on the back of the truck was generally used to transport the industrial light tower.

[9]      During the police investigation in Adacao, Officer Wright stated that his partner, Officer

Santos, was tasked with canvassing the area for possible witnesses. Herbert Pinaula (“Herbert”),

whose home and property were near the location where the truck was found, spoke with law

enforcement. Herbert identified Pinaula (i.e., the defendant) as his next-door neighbor and the son

of his brother. He stated that Pinaula resided in the adjacent home with his mother, Edith

(Herbert’s sister-in-law), and that their homes sat on a one-acre property, which was divided in

half with separate backyards.2

[10]     Herbert said he informed law enforcement of a flatbed work truck he saw in Pinaula’s

backyard that “didn’t belong there.” Id. at 79. He recalled that when he saw Pinaula come out of

his home that morning, he asked him to whom the truck belonged, and Pinaula responded: “it was

my friend’s truck.” Id. at 80-81, 89. During his testimony, Herbert positively identified the truck

in photos taken by law enforcement and admitted as evidence. Herbert also testified that he did

not see the truck the day before his conversation with Pinaula, that he did not know to whom the

truck belonged, and that he knew it was not Pinaula’s truck because he identified Pinaula as driving

a yellow jeep. Herbert had no suspicions about the truck because he had “never known [the

defendant] to actually bring something back there that didn’t belong to us.” Id. at 80.




         1
         Other facts relating to the recovery of the industrial light tower have been intentionally omitted from this
Opinion because the trial court dismissed the related charge.
         2
           The arresting officer testified that the police had spoken with the defendant’s mother multiple times and
that, contrary to Herbert’s testimony, she asserted that the defendant “doesn’t stay here.” Tr. at 97, 99 (Aug. 27, 2019).
People v. Pinaula, 2022 Guam 3, Opinion                                                   Page 6 of 37


[11]    Herbert could not “really remember” whether the defendant was near the vehicle. Id. at

90. First, he testified: “Well, he went over. I didn’t see him go over.” Id. Upon further

questioning, he denied “see[ing] him around the vehicle” and denied that the defendant had been

“touching the vehicle when [Herbert] talked to him at all.” Id.

[12]    Officer Eric Mondia, who was assigned to the GPD Property Crimes Unit, testified that he

began his investigation into the matter in December 2017. Law enforcement returned several times

to the property where the truck was found but could not locate Pinaula. Ultimately, they identified

the license plate number of the yellow jeep that Pinaula was alleged to be driving, and Officer

Mondia came across the jeep parked outside an unidentified residence while executing a search

warrant at an adjacent property in a separate investigation. He subsequently discovered Pinaula at

the residence and arrested him. The police searched Pinaula’s residence pursuant to a warrant, but

Officer Mondia could not recall finding any of the missing hose reels or air compressor bolts.

[13]    After the close of the People’s case, Pinaula moved to dismiss the charges. Upon hearing

arguments, the trial court granted the motion as to the Theft by Receiving charge related to the

industrial light tower. The people filed a Second Amended Superseding Indictment. The

prosecution presented closing arguments and stated in part:

        I’m asking you to find [Pinaula] guilty. The burden’s mine. The burden is the
        People of Guam’s burden to prove it. Okay? And we can never put a number or a
        percentage of how sure you should be, but there’s one thing that I like to call the
        sleep test, and it works both ways. You’re going to vote today on whether he’s
        guilty or not guilty of being involved in this crime of receiving stolen property. The
        sleep test is will you be able to sleep with your vote? If you vote him not guilty
        based on all the information that you’ve heard, will you be able to sleep? If you
        vote him guilty based on all the information and using your common sense and life
        experience, will you be able to sleep with that vote? I call that the sleep test. So,
        think about it. Will you be able to sleep with your vote?

        ....
People v. Pinaula, 2022 Guam 3, Opinion                                                    Page 7 of 37


        [T]hey’re going to ask you to believe that [Pinaula] didn’t know it was stolen.
        Come on, folks. Really? Sleep test.

        ....

        Will you be able to sleep tonight with your vote? I believe that the People of Guam
        has met its [sic] burden based on the elements that I’ve read to you. Based on all
        of the evidence and information and facts and circumstances that have been
        presented to you during this trial.

Tr. at 8-9, 11-12 (Jury Trial, Aug. 28, 2021).

[14]    The jury deliberated and returned a guilty verdict against Pinaula on the remaining charge

of Theft by Receiving of the truck. The trial court sentenced Pinaula to eight years of incarceration

with credit for time served. The Judgment and Notice of Entry on Docket were filed on November

30, 2020.

[15]    On December 15, 2020, Pinaula filed his notice of appeal. Pinaula argues that his

conviction must be overturned on three grounds. First, he argues that the evidence was insufficient

to sustain his conviction. Appellant’s Br. at 12 (Mar. 16, 2021). Second, he argues that the trial

court erred in admitting the testimony of Pinaula’s Uncle Herbert about Pinaula’s statement to

Herbert that the truck belonged to Pinaula’s friend; Pinaula argues that the statement was

inadmissible hearsay. Id. at 12-13. Third, Pinaula argues that the prosecutor’s statements that

Pinaula was “‘involved, [and] that’s enough . . . to find him guilty’” and the prosecutor’s statements

about the “‘sleep test’” were improper. Id. at 13.

[16]    In their opposition brief, the People acknowledged that Pinaula’s notice of appeal was filed

after the ten-day deadline in Guam Rules of Appellate Procedure (“GRAP”) 4(b)(1)(A)(i) but

stated the notice of appeal was timely under this court’s Eleventh and Twelfth Updated Orders

relating to the COVID-19 pandemic. Appellee’s Br. at 2-3 (May 10, 2021). Following submission

of briefs on the merits in this appeal, the People reversed their position and moved to dismiss for
People v. Pinaula, 2022 Guam 3, Opinion                                                     Page 8 of 37


lack of jurisdiction, arguing that the appeal was untimely under 8 GCA § 1.25. See Appellee’s

Mot. Dismiss at 3-4 (Aug. 20, 2021). We ordered the parties to file supplemental briefs addressing

“whether the court has the power under the Organic Act to promulgate and apply a rule for

computing time, namely GRAP 11, as applicable to filing a criminal appeal, notwithstanding 8

GCA § 1.25’s method of computing time.” Order & Scheduling Order (Oct. 5, 2021). We first

address the timeliness of the appeal and then the merits.

                                          II. JURISDICTION

[17]    The People style their motion to dismiss as a jurisdictional issue, stating that “[s]ubject

matter jurisdiction is a threshold matter and may be raised at any time.” Appellee’s Mot. Dismiss

at 1-2 (first citing Port. Auth. of Guam v. Civil Serv. Comm’n (Guevara), 2018 Guam 1 ¶ 18; and

then citing People v. Angoco, 2006 Guam 18 ¶ 7). They also argue “the timely filing of a notice

of appeal is mandatory and jurisdictional.” Id. at 2 (citations omitted); see also Appellee’s Suppl.

Br. at 1 (Oct. 19, 2021) (“This court lacks jurisdiction because the Notice of Appeal was untimely

filed in this case.”). Because jurisdiction is a threshold matter, we will address this issue first.

A. Appeal Filing Deadlines Prescribed by Statute Are Jurisdictional; But Timelines
   Prescribed Only in Court-Made Rules Are Claim-Processing Rules Subject to Waiver or
   Forfeiture

[18]    The Supreme Court of the United States recently underscored that not all filing deadlines

are “jurisdictional.” “[A]n appeal filing deadline prescribed by statute will be regarded as

‘jurisdictional,’ meaning that late filing of the appeal notice necessitates dismissal of the appeal.”

Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 16 (2017) (citing Bowles v. Russell,

551 U.S. 205, 210-213 (2007)).             “But a time limit prescribed only in a court-made

rule, Bowles acknowledged, is not jurisdictional; it is, instead, a mandatory claim-processing rule

subject to forfeiture if not properly raised by the appellee.” Id. at 16.
People v. Pinaula, 2022 Guam 3, Opinion                                                                    Page 9 of 37


[19]     The Court explained, “The ‘mandatory and jurisdictional’ formulation is a characterization

left over from days when we were ‘less than meticulous’ in our use of the term ‘jurisdictional.’”

Id. at 21 (quoting Kontrick v. Ryan, 540 U.S. 443, 454 (2004)). The same is true for our decisions,

and we want to clarify, in alignment with United States Supreme Court precedent, that only

statutory appeal filing deadlines are considered “jurisdictional”; time limits found in court-made

rules are not jurisdictional but mandatory claim-processing rules subject to forfeiture or waiver if

not properly raised.

[20]     Whether this court has jurisdiction to hear the appeal turns on whether the applicable time

limitation is found in statute (as the People argue), or the Guam Rules of Appellate Procedure (as

Pinaula argues). If in a statute, the time limit is jurisdictional, and “deprives [the] court of

adjudicatory authority over the case, necessitating dismissal—a ‘drastic’ result.” Id. at 17 (quoting

Henderson v. Shinseki, 562 U.S. 428, 435 (2011)). If in the GRAP, the time limit is not

jurisdictional, but a mandatory claim-processing rule which can be waived or forfeited. See id. at

17-18 (noting that a “time limit not prescribed by Congress” is a mandatory claim-processing rule

which, if “properly invoked” must be enforced but can be “waived or forfeited”); see also Rios,

2011 Guam 6 ¶ 11 n.4 (summarizing earlier results of United States Supreme Court cases

addressing jurisdictional and claim-processing rules).3

[21]     This presents a somewhat circular situation. If the statute controls, then the issue is

jurisdictional, the appeal was untimely, and the court has no jurisdiction to hear the appeal. If the




          3
            For this reason, Pinaula’s reliance on United States v. Lopez, 562 F.3d 1309 (11th Cir. 2009), is misplaced.
The case held that time limits for a criminal defendant were not jurisdictional because they were not based on a federal
statute. Id. at 1310; see Appellant’s Opp’n Mot. Dismiss at 8 (Sept. 14, 2021); Appellant’s Suppl. Br. at 3 (Nov. 3,
2021). Here, by contrast, the relevant question is which time limits control: those in a statute or those in a court-
created rule.
People v. Pinaula, 2022 Guam 3, Opinion                                                                  Page 10 of 37


court rule controls, then the issue is not jurisdictional, the appeal was timely, and the court has

jurisdiction to hear the appeal.4

B. Calculation of Time to File an Appeal under GRAP 11 and 8 GCA § 1.25

[22]     Both the GRAP and the Criminal Procedure statute provide that a defendant’s notice of

appeal in a criminal case must be filed within ten days of the entry of either the judgment or the

order being appealed. Guam R. App. P. 4(b)(1)(A)(i); 8 GCA § 130.40 (2005). A conflict emerges

in the calculation of those ten days. The relevant statutory provision, 8 GCA § 1.25, and rule,

GRAP 11, give divergent instruction on which days to include in the calculation.                                 They

respectively state:

  8 GCA § 1.25                                              GRAP 11
      (a) In computing any period of time the               Rule 11 -- Computing and Extending Time.
  day of the act or event from which the
  designated period of time begins to run shall                 (a) Computing Time. The following rules
  not be included. The last day of the period so            apply in computing any time period specified
  computed shall be included, unless it is a                in these rules, in any local rule or court order,
  Saturday, a Sunday or a legal holiday, in                 or in any statute that does not specify a method
  which event the period runs until the end of              of computing time.
  the next day which is not a Saturday, a
  Sunday or a legal holiday. When a period                           (1) Period Stated in Days or a Longer
  of time prescribed or allowed is less than                     Unit. When the period is stated in days or
  seven (7) days, intermediate Saturdays,                        a longer unit of time:
  Sundays and legal holidays, shall be
  excluded in the computation.                                          (A) exclude the day of the act,
                                                                     event, or default that begins the period;
       ....
                                                                         (B)    exclude     intermediate
      (d) Whenever a party has the right or is                       Saturdays, Sundays and legal
  required to do an act within a prescribed                          holidays when the period is less than
  period after the service of a notice or other                      eleven (11) days, unless stated in
  paper upon him and the notice or other paper                       calendar days; and
  is served upon him by mail, three (3) days
  shall be added to the prescribed period.

          4
             If the court rule controls, even if the appeal was untimely, the People would have waived the argument by
agreeing in their opposition brief that the appeal was timely. See Hamer v. Neighborhood Hous. Servs. of Chi., 138
S. Ct. 13, 17 (2017) (“[a] time limit not prescribed by Congress ranks as a mandatory claim-processing rule;” such
rules, “[i]f properly invoked, . . . must be enforced, but they may be waived or forfeited”); Appellee’s Br. at 2-3 (May
10, 2021).
People v. Pinaula, 2022 Guam 3, Opinion                                              Page 11 of 37


                                                           (C) include the last day of the
                                                       period unless it is a Saturday, Sunday,
                                                       or legal holiday, in which case the
                                                       period continues to run until the end of
                                                       the next day that is not a Saturday,
                                                       Sunday, or legal holiday.

                                                       ....

                                                   (c) Additional Time after Service. When a
                                               party is required or permitted to act within a
                                               prescribed period after a paper is served on that
                                               party, three (3) calendar days are added to the
                                               prescribed period unless the paper is delivered
                                               on the date of service stated in the proof of
                                               service. For purposes of this rule, a paper that
                                               is served electronically is not treated as
                                               delivered on the date of service stated in the
                                               proof of service.

8 GCA § 1.25 (2005) (emphasis added); GRAP 11 (emphasis added).

[23]    The key distinction between the two methods for computing time is the inclusion or

exclusion of Saturdays, Sundays, and legal holidays. Under GRAP 11, such days are excluded

when the period prescribed is less than eleven days (unless stated in calendar days); but under

section 1.25, weekends and holidays are excluded when the period is less than seven days. Thus,

because the time to file a criminal appeal is ten days after the entry of judgment, see GRAP

4(b)(1)(A)(i); 8 GCA § 130.40, Saturdays, Sundays, and legal holidays are excluded under GRAP

11 but not excluded under section 1.25.

[24]    Under GRAP 11, Pinaula’s appeal was timely filed. The NEOD was filed November 30,

2020, and Pinaula’s notice of appeal was filed on December 15, 2020. Excluding Saturdays,

Sundays, and legal holidays (here: December 8, Our Lady of Camarin Day), Pinaula’s appeal was
People v. Pinaula, 2022 Guam 3, Opinion                                                                Page 12 of 37


filed on the tenth day of the period. Under section 1.25, Pinaula’s notice of appeal was five days

late.5

C. A Conflict Exists Between 8 GCA § 1.25 and GRAP 11

[25]     GRAP 11(a) applies “in computing any time period specified in these rules, in any local

rule or court order, or in any statute that does not specify a method of computing time.” The People

argue that the rule is inapplicable because there is a statute that specifies a method of computing

time. Appellee’s Mot. Dismiss at 5-6; cf. Appellee’s Suppl. Br. at 5-9 (arguing that the rule and

statute can be read harmoniously); Appellee’s Suppl. Reply Br. at 1 (Nov. 8, 2021). This position

misreads the GRAP. The instances in which the rule is applicable are listed disjunctively, and the

first instance is “in computing any time period specified in [GRAP].” GRAP 11(a). GRAP 4(b)

provides the ten-day window in which to file a criminal appeal, putting this within the first instance

noted in GRAP 11(a). See GRAP 4(b)(1)(a)(i); GRAP 11(a).

[26]     The People cite State ex rel. HeplerBroom, LLC v. Moriarty, 566 S.W.3d 240 (Mo. 2019)

(en banc), as “[a] good example of reconciling and harmonizing superficial tension between

statutes and court rules.” Appellee’s Suppl. Br. at 7. The case is distinguishable, because the

relevant rule did not impose any time limit while the statute did. See 566 S.W.3d at 244. Here,

by contrast, both the rule and the statute provide instructions on how to calculate the relevant time

period. See 8 GCA § 1.25; GRAP 11.



         5
           Pinaula also argues that the court’s Administrative Orders relating to the Coronavirus pandemic tolled the
pertinent filing deadline. Appellant’s Opp’n Mot. Dismiss at 3-6. As the People correctly point out in their motion,
however, the plain text of the orders makes them inapplicable here. See Re: Eleventh Updated Order Relative to Court
Operations Under Exigent Circumstances Related to COVID-19 (Coronavirus), ADM20-413 at 6-7, 10 (Admin.
Order No. 2020-413, Oct. 9, 2020) (tolling preliminary examination, indictment filing, and speedy trial time periods
through December 31, 2020, and, “[w]ith the exception of the filing of indictments, all filing deadlines⎯including
statutory filing deadlines⎯ . . . from August 16, 2020, until October 19, 2020”); Re: Twelfth Updated Order Relative
to Court Operations Under Exigent Circumstances Related to COVID-19 (Coronavirus), ADM20-414 at 2 (Admin.
Order No. 2020-414, Dec. 23, 2020) (tolling only preliminary examination, indictment filing, and speedy trial time
periods); see also Appellee’s Mot. Dismiss at 4-5; Appellee’s Reply Supp. Mot. Dismiss at 2 (Sept. 21, 2021).
People v. Pinaula, 2022 Guam 3, Opinion                                                    Page 13 of 37


[27]    Asserting that the court must “first harmonize the language of a statute with the language

of a court rule” if possible, and declaring that to be feasible here, the People advance several

arguments for the proposition that “[t]his case is not an appropriate vehicle” for the question

presented in the court’s October 5, 2021 Order. Appellee’s Suppl. Br. at 5-13. Because the rule

and the statute are both facially applicable here and they cannot be reconciled, these arguments are

unavailing. We must proceed to the question presented to the parties in our October 5, 2021 Order:

“whether the court has the power under the Organic Act to promulgate and apply a rule for

computing time, namely GRAP 11, as applicable to filing a criminal appeal, notwithstanding 8

GCA § 1.25’s method of computing time.” Order (Oct. 5, 2021). We find that we do have such

authority.

D. Where a Court Rule and Statute Conflict on a Procedural Issue, the Rule Controls

        1. The People’s arguments that the rule should yield are unavailing

[28]    The People advance several arguments to suggest that if found to conflict with the rule, the

statute should control. These arguments are not persuasive because they assume the answer to a

threshold question and mischaracterize the discrepancy.

[29]    Most directly, the People argue that because the timeline for an appeal is mandatory and

jurisdictional, the issue is jurisdictional rather than procedural, and thus the statute should control.

See Appellee’s Suppl. Br. at 13-14. However, the United States Supreme Court has already held

that only statutory time limits are jurisdictional; time limits prescribed in court-made rules are not

jurisdictional but mandatory claim-processing rules subject to waiver and forfeiture. Hamer, 138

S. Ct. at 16 (first citing Bowles, 551 U.S. at 210-213; and then citing Kontrick, 540 U.S. at 456).

Thus, the timeline would be jurisdictional only if it were found in 8 GCA § 1.25 rather than GRAP

11.
People v. Pinaula, 2022 Guam 3, Opinion                                                   Page 14 of 37


[30]    Relatedly, the People argue that the court’s jurisdiction cannot be expanded by court rules.

See Appellee’s Mot. Dismiss at 6-7; Appellee’s Suppl. Br. at 16. GRAP 1 also emphasizes that

“[n]othing in these rules shall be construed to extend or limit the appellate jurisdiction of the

Supreme Court of Guam as established by law.” In a similar vein, at oral argument, the People

urged that because the statute, rather than GRAP, confers the right to an appeal, the issue is

substantive and so the statute should control. See, e.g., Oral Argument at 10:54:27-47; 11:03:51-

56 (Nov. 30, 2021); see also Appellee’s Suppl. Br. at 14 (arguing that “the right to appeal is a

statutory creation, and is not subject to alteration by the court or court rules”). Similarly, the

People pointed out that under 8 GCA § 130.35, “the only step that affects ‘the validity of the

appeal’” is the “timely filing of the notice of appeal.” Appellee’s Suppl. Br. at 6 (quoting 8 GCA

§ 130.35 (2005)).

[31]    We underscore that both the court rule and the statute require the defendant to file the notice

of appeal within ten days of the entry of either the judgment or the order being appealed. See

GRAP 4(b)(1)(A)(i); 8 GCA § 130.40. The discrepancy arises in how to calculate those ten days.

Thus, the question is not whether the court may expand its jurisdiction over appeals, but rather

how to carry out the administration of the jurisdiction it already has. If the time calculation is not

“jurisdictional,” its application cannot be said to impermissibly “expand” jurisdiction. Again: only

if the statute controls could the issue be “jurisdictional.” See Hamer, 138 S. Ct. at 16. We must

decide first whether the rule or statute controls to determine whether the issue is jurisdictional.

        2. Where a rule and statute cannot be harmonized, generally the statute controls
           where the issue is substantive and the rule controls where the issue is procedural

[32]    Multiple jurisdictions have found that a court should first attempt to harmonize application

of a court-made rule and a statute. Although caselaw is divided, many jurisdictions agree that if
People v. Pinaula, 2022 Guam 3, Opinion                                                       Page 15 of 37


harmonization is impossible, the statute should control if the issue is “substantive,” but the rule

should control where the issue is “procedural.” We concur.

[33]    At least three sources have compiled lists of jurisdictions that subscribe to the general

proposition that “if a certain matter that is the subject of both a statute and a court rule is substantive

in nature, the statute will control, but the court rule controls if the matter is procedural.” 21 C.J.S.

Courts § 169 (May 2022 Update); see also 20 Am. Jur. 2d Courts § 50 (May 2022 Update);

H.D.W., Annotation, Power of Court to Prescribe Rules of Pleading, Practice, or Procedure, 158

A.L.R. 705 (1945) (supplementing M.C. Dransfield, Annotation, Power of Court to Prescribe

Rules of Pleadings, Practice, or Procedure, 110 A.L.R. 22 (1936)). We agree with the general

proposition that statutes trump inconsistent rules where the matter is substantive but court-

promulgated rules should control where the issue is procedural.

        3. How to calculate the time to file an appeal is a procedural issue; the rule controls

[34]    We hold that determination of how to calculate the time to file an appeal is a procedural

issue, and the rule controls. Corpus Juris Secundum addressed the circumstance before this court:

whether calculation of time to file an appeal is substantive or procedural.

        The rule that supreme court rules remain supreme when in conflict with legislation
        enacted by the legislature has an exception when the statutory rule is based upon a
        fixed public policy that has been legislatively or constitutionally adopted and has
        as its basis something other than court administration. Generally, statutes
        governing appeals are given deference only to the extent to which they are
        compatible with a supreme court’s rules; conflicts that compromise those rules are
        resolved with the rules remaining supreme. For example, a court rule stating a 30-
        day period to appeal to the circuit court from a county court supersedes a statute
        that provides a six-month period to appeal where the legislature has no reason to
        provide a six-month period to appeal from a county court order.

21 C.J.S. Courts § 169 (citations omitted).

[35]    The case of Citizens for a Safer Carroll County v. Epley, 991 S.W.2d 562 (Ark. 1999),

cited in Corpus Juris Secundum, illustrates this point. The court first noted that “as a general rule,
People v. Pinaula, 2022 Guam 3, Opinion                                                    Page 16 of 37


statutes are given deference only to the extent to which they are compatible with our rules and

conflicts which compromise those rules are resolved with our rules remaining supreme.” Id. at

564. The court in Epley then said, however, that “there is an exception to this general rule: when

the statutory rule is based upon a fixed public policy which has been legislatively or

constitutionally adopted and has as its basis something other than court administration.” Id. The

court ultimately held that the statutory shorter time to file an appeal in election disputes controlled

over a longer period found in the rules because “[t]he Legislature has adopted a shorter appeal

time based upon the strong public policy in favor of resolution of such an issue prior to the time

for the general election.” Id.

[36]    Pike Avenue Development Co. v. Pulaski County, 37 S.W.3d 177 (Ark. 2001), a case

decided just two years later, reveals the flip side of the coin. Pike also addressed a conflict existing

between a court rule and a statute regarding time to file an appeal. 37 S.W.3d at 178. The court

began with “the general rule that, to protect what it holds inviolate, [the court] defers to the General

Assembly in [conflicts between court rules and legislation] only to the extent that the conflicting

court rules’ primary purposes and effectiveness are not compromised; otherwise, the rules remain

supreme.” Id. Citing Epley, the court reiterated the exception to this general principle “when the

General Assembly’s statutory rule is based upon a fixed public policy that has been legislatively

or constitutionally adopted and has as its basis something other than court administration.” Id.

(citing Epley, 991 S.W.2d 562).

[37]    In Pike, however, the court “could find no perceivable public policy reason for the General

Assembly to provide a six-month period to appeal from a county court order” and thus held that

the rule controlled. Id. (noting that the court was “unaware of why appeals from county court

decisions involving property assessment adjustments should require a longer period of time to
People v. Pinaula, 2022 Guam 3, Opinion                                                   Page 17 of 37


appeal than any other inferior court decision”). The court contrasted the case to what it called the

“obvious” public policy of a seven-day limit to appeal an election contest “because disputes related

to elections must be resolved quickly in order that public offices may be filled and the people

served.” Id. at 178 n.1 (contrasting the case with Weems v. Garth, 993 S.W.2d 926 (Ark. 1999)).

[38]    Here, like in Pike, we can find no policy objective that is advanced by the inclusion of

weekends and holidays depending on whether the prescribed time period is less than seven versus

eleven days. It appears to be merely a matter of procedural expediency.

[39]    Other jurisdictions addressing the issue have come to the same conclusion: generally, court

rules prevail over inconsistent statutes relating to time to file an appeal. New Mexico courts have

stated unambiguously that “[w]hen a statute governing the time for appeal conflicts with a supreme

court rule, the rule governs.” Tzortzis v. Cnty. of Los Alamos, 773 P.2d 363, 363 (N.M. Ct. App.

1989); see also Am. Auto. Ass’n v. State Corp. Comm’n, 697 P.2d 946, 947 (N.M. 1985) (“The law

is clear that on procedural matters such as time limitations for appeals, a rule adopted by the

Supreme Court governs over an inconsistent statute. This is predicated upon the constitutional

doctrine that the Court has the power to regulate pleading, practice and procedure within the

courts.” (citations omitted)).

[40]    Indiana courts have similarly stated bluntly that “[w]here there is a direct conflict between

the statute and the [appellate] rule[s . . .] in a purely procedural matter fixing a time limitation on

appeals, the statutory provision must fall.” Citizens Indus. Grp. v. Heartland Gas Pipeline, LLC,

856 N.E.2d 734, 738 (Ind. Ct. App. 2006) (second and third alterations in original) (quoting

McCormick v. Vigo Cnty. High Sch. Bldg. Corp., 226 N.E.2d 328, 331 (Ind. 1967)).

[41]    In 1950, the New Jersey Supreme Court performed a detailed constitutional analysis on

this topic. See Winberry v. Salisbury, 74 A.2d 406, 408-14 (N.J. 1950). It ultimately concluded
People v. Pinaula, 2022 Guam 3, Opinion                                                  Page 18 of 37


that although “confined to practice, procedure and administration as such,” “the rule-making

power of the Supreme Court is not subject to overriding legislation.” Id. at 414. Time to take an

appeal was considered procedural. See id. at 408, 414.

[42]    The Supreme Court of Arizona performed a somewhat similar analysis in Burney v. Lee,

129 P.2d 308 (Ariz. 1942), evaluating whether a court-promulgated rule for time to appeal

superseded an earlier statute. The court collected cases for the “almost unanimous[]” proposition

that “courts have the inherent power to prescribe rules of practice and rules to regulate their own

proceedings in order to facilitate the determination of justice, without any express permission from

the legislative branch.” Id. at 309. The extent of that power vis-à-vis the legislature’s power,

however, was not decided because a statute explicitly granted the court power to make procedural

rules and stated that inconsistent statutes would remain in effect only until modified or suspended

by new court rules. See id. at 310.

[43]    Several cases cited above address the number of days in which to file an appeal. The

present controversy addresses instead merely how to calculate those days. If the number of days

to file an appeal has been considered procedural rather than substantive, how much more

procedural is the question of how to administratively mark those days on the calendar?

[44]    We need not, and do not, decide today whether the number of days to file an appeal is

properly considered procedural or substantive, as both the statute and the rule agree the defendant

must file the notice of appeal within ten days of the entry of either the judgment or the order being

appealed. See GRAP 4(b)(1)(A)(i); 8 GCA § 130.40. Thus, our holding does not address whether

authority to define the number of days to file an appeal is properly held by the court or the

legislature.
People v. Pinaula, 2022 Guam 3, Opinion                                                  Page 19 of 37


[45]    We hold that where a statute and court-promulgated rule each relate to the method used to

calculate time to file an appeal and irreconcilably conflict, absent some clear and obvious policy

consideration advanced by the statute which has its basis in something other than court

administration, the court rule should control. Here we find no such policy consideration, and thus

the method for computing time in GRAP 11 controls over the conflicting method in 8 GCA § 1.25

on this procedural issue.

E. This Conclusion Reflects Our Mandate and Authority Under the Organic Act

        1. Procedural rulemaking is an organic power of the Supreme Court of Guam; the
           Legislature may not infringe upon this authority

[46]    Procedural rulemaking is an organic power of the Supreme Court of Guam. 48 U.S.C.A.

§ 1424-1(a)(6) (Westlaw through Pub. L. 117-139 (2022) (“The Supreme Court of Guam shall . .

. make and promulgate rules governing the administration of the judiciary and the practice and

procedure in the courts of the judicial branch of Guam . . . .”). The separation of powers doctrine

is recognized in Guam. See, e.g., Villagomez-Palisson v. Superior Court, 2004 Guam 13 ¶ 14

(citing In re Gutierrez, 2002 Guam 1 ¶ 32); see also 48 U.S.C.A. § 1421a (Westlaw through Pub.

L. 117-139 (2022) (“The government of Guam shall consist of three branches, executive,

legislative, and judicial . . . .”). Here, the judiciary’s organic rule-making authority is infringed

upon by legislation outlining a method for computing time to file a criminal appeal that conflicts

with the Guam Supreme Court’s own Rules of Appellate Procedure.

[47]    Separation of powers questions are evaluated case-by-case and begin from the general

proposition that legislation is presumed to be constitutional. In re Request of Leon Guerrero, 2021

Guam 6 ¶ 24 (per curiam). The court “zealously” adheres to the doctrine of separation of powers

and has often “protected both the legislative and executive branches of government from
People v. Pinaula, 2022 Guam 3, Opinion                                                  Page 20 of 37


interference.” Hamlet v. Charfauros, 1999 Guam 18 ¶ 9 (per curiam) (collecting cases in which

the court upheld authority of other branches of government when in conflict with judicial branch).

[48]    To evaluate separation of powers challenges, this court has adopted the framework used by

the United States Supreme Court. In re Request of Leon Guerrero, 2021 Guam 6 ¶ 23. “[T]wo

separate elements must be evaluated: (1) whether the statutory provision prevents the

accomplishment of constitutional functions and (2) if so, whether the disruptive impact is justified

by any overriding constitutional need.” Id. (alteration in original) (quoting People v. Perez, 1999

Guam 2 ¶ 17, overruled on other grounds by People v. Shimizu, 2017 Guam 11). “When the

alleged breach of separation of powers involves the Judicial Branch, th[e] [first] inquiry focuses

on two types of conflicts: a) whether the tasks assigned are more appropriately assigned to another

branch, or b) whether the provision impermissibly ‘threatens the institutional integrity of the

Judicial Branch.’” In re Extradition of Lin, 915 F. Supp. 206, 214 (D. Guam 1995) (quoting

Mistretta v. United States, 488 U.S. 361, 383 (1989)).

[49]    Here the legislature’s statutory method for computing time as applied to criminal appeals

invades the province of the judiciary. It prevents the accomplishment of the judiciary’s function

of procedural administration of the courts, a task which is most appropriately carried out by the

judiciary itself, rather than one of the other branches. See Mistretta, 488 U.S. at 386-90 (“Because

of their close relation to the central mission of the Judicial Branch, such extrajudicial activities

[referring to judicial rulemaking efforts] are consonant with the integrity of the Branch and are not

more appropriate for another Branch.”). In Mistretta v. United States, 488 U.S. 361 (1989), the

United States Supreme Court upheld placement of the Sentencing Commission within the judicial

branch and affirmed that for more than a hundred years, Supreme Court jurisprudence has

recognized “that rulemaking power pertaining to the Judicial Branch may be ‘conferred on the
People v. Pinaula, 2022 Guam 3, Opinion                                                  Page 21 of 37


judicial department.’” Id. at 387 (quoting Wayman v. Southard, 23 U.S. (10 Wheat.) 1, 43 (1825)).

Admitting that the analogy was imperfect, the Court compared development of the Sentencing

Guidelines to creation of procedural rules under the Enabling Act. Id. at 391-92.

        Such guidelines, like the Federal Rules of Criminal and Civil Procedure, are court
        rules . . . for carrying into execution judgments that the Judiciary has the power to
        pronounce. . . . In other words, the Commission’s functions, like this Court’s
        function in promulgating procedural rules, are clearly attendant to a central element
        of the historically acknowledged mission of the Judicial Branch.

Id. at 391.

[50]    There is no overriding policy consideration that would dictate exclusion of holidays and

weekends for periods of less than seven versus eleven days. This is a question of procedural

expediency rather than principle. The legislature’s statutory method for computing time fails both

prongs of the two-part test for separation of powers concerns. It prevents the accomplishment of

the organic function of the judiciary but is not justified by any overriding constitutional need; the

task of procedural rulemaking is not more appropriately assigned to another branch, and allowing

the legislature to do so threatens the institutional integrity of the judiciary. The legislature may

not usurp the court’s control over its own functions by proscribing how the judiciary may carry

out its organic responsibilities.

        2. The history of the adoption of the relevant statute, GRAP, and Organic Act
           amendment support this interpretation

[51]    This conclusion is supported by the history of the relevant statute, GRAP, and Organic Act

amendment. The relevant statutory provision preceded the legislature’s adoption of the GRAP.

Although the language included in the initial GRAP suggested that the legislature intended to cede

rulemaking authority to the court on this issue, at the time concerns were raised that the judiciary

was still not a co-equal branch of government. In 2003, the Guam legislature passed a law partially

addressing this concern, and then in 2004, the United States Congress amended Guam’s Organic
People v. Pinaula, 2022 Guam 3, Opinion                                                  Page 22 of 37


Act and granted the court authority to “make and promulgate rules governing the administration

of the judiciary and the practice and procedure in the courts.” Act of Oct. 30, 2004, Pub. L. No.

108-378, § 1(b), 118 Stat. 2206, 2207 (codified at 48 U.S.C.A. § 1424-1(a)(6)). Thus, the source

of the court’s rulemaking authority, while perhaps at first only a power ceded by the legislature, is

now firmly rooted in the Organic Act.

[52]    The Criminal Procedure law of Guam (in which 8 GCA § 1.25 is found) was enacted by

Guam Public Law 13-186 in 1976 and was codified in Title 8 of the Guam Code Annotated by

Guam Public Law 15-104:7 in 1980. Title 8 GCA, Ref. & Annos., Source. The legislature

authorized and approved the first appellate rules fifteen years later in 1995 pursuant to the Supreme

Court of Guam Rules of Appellate Procedure Act, enacted as Guam Public Law 23-34. At that

time, the method for computing time in then-Rule 14(a) was materially similar to the method

contemplated in section 1.25. See Guam Pub. L. 23-34 (June 28, 1995), at p. 25 of attached rules

(excluding weekends and holidays when prescribed period was less than seven days); 8 GCA §

1.25 (same). As adopted, the rules authorized the court to amend its own rules. See P.L. 23-34 at

p. 42 of attached rules (for then-Rule 28). The rules also stated that “[i]nterpretations of these

Rules as promulgated shall be supplied by the Supreme Court of Guam, whose authority is

controlling in all counts.” Id. at p. 1 of attached rules (Rule 1). This yielding of control suggests

that even in 1995, the legislature may have intended to cede rulemaking authority to the Supreme

Court for topics covered by the GRAP.

[53]    The independent authority of the court was again addressed by the legislature in 2003, at

which time it passed (over the governor’s veto) Guam Public Law 27-31, which was meant to

“reorganize the judiciary of Guam as the third co-equal and independent branch of government.”

P.L. 27-31:1 (Oct. 31, 2003). Codified at 7 GCA § 3107, P.L. 27-31:9 provides that the Supreme
People v. Pinaula, 2022 Guam 3, Opinion                                                 Page 23 of 37


Court “may make and promulgate rules governing the practice and procedure in the courts.” 7

GCA § 3107 (2005); P.L. 27-31:9. The law recognized, however, the further “need to protect the

integrity of the Judiciary from infraction by the other branches of government,” a need which could

be resolved by an amendment to the Organic Act of Guam or adoption of a constitution by the

people of Guam. P.L. 27-31:1.

[54]    Such an amendment to the Organic Act occurred in October 2004, at which time the Guam

Supreme Court was explicitly granted authority to “make and promulgate rules governing the

administration of the judiciary and the practice and procedure in the courts.” Act of Oct. 30, 2004,

Pub. L. No. 108-378, § 1(b), 118 Stat. 2206, 2207 (codified at 48 U.S.C.A. § 1424-1(a)(6)). The

legislative history of the Organic Act amendment also supports the conclusion that it was adopted

to protect and elevate the judiciary as a co-equal branch of government. See, e.g., 150 Cong. Rec.

18,169-71 (2004) (statement of Congresswoman Madeleine Z. Bordallo describing the history of

the judicial system in Guam, the need for this legislation to create a “strong judiciary,” and

attaching correspondence from the Governor, Legislature and Judicial Council supporting the bill;

notably the Governor’s statement explicitly referenced the need to solidify “similar powers to

govern, reorganize, manage and account for its branch with judicial independence”); Testimony on

Pub. Land & Forest Bills, Before the Subcomm. on Pub. Lands & Forests of the Comm. on S.

Energy & Nat. Res., 2004 WL 2190469, (Sept. 29, 2004) (statement of Congresswoman Madeleine

Z. Bordallo); H.R. Rep. No. 108-638 (2004).

[55]    Given the 2004 amendment to Guam’s Organic Act, the authority to promulgate and apply

procedural rules is rooted in the Organic Act. Although 7 GCA § 3107 and the initial legislation

authorizing the GRAP may be read to reinforce and reiterate the court’s authority over procedural

rulemaking, these are not now the source of such authority, which is instead found in the Organic
People v. Pinaula, 2022 Guam 3, Opinion                                                  Page 24 of 37


Act. See, e.g., Re: Amendments to the Guam Rules of Appellate Procedure, PRM07-003 at 1

(Promulgation Order No. 07-003-06, Feb. 24, 2014) (promulgating amendments under authority

granted by the Organic Act); cf. GRAP 1 (“These appellate rules are promulgated pursuant to the

Frank G. Lujan Memorial Court Act of 1992, as amended, Title 7 of the Guam Code Annotated,

and the Organic Act of Guam.”).

[56]    In conclusion: we find that 8 GCA § 1.25 and GRAP 11 are both facially applicable yet

irreconcilable. Consistent with other jurisdictions, we find that where a rule and a statute conflict

on a procedural issue, such as the calculation of time to file an appeal, absent a clear legislative

policy with a basis in something other than court administration, the court rule should control.

This is consistent with the court’s authority and mandate under the Organic Act. Thus, the

mechanism for computing time found in GRAP 11 controls here, and Pinaula’s appeal was timely.

The People’s Motion to Dismiss for Lack of Jurisdiction is therefore denied.

[57]    This court has jurisdiction over appeals from a final judgment of conviction entered by the

Superior Court of Guam. 48 U.S.C.A. § 1424-1(a)(2); 7 GCA §§ 3107(b), 3108(a) (2005); 8 GCA

§§ 130.10, 130.15(a) (2005).

                                   III. STANDARD OF REVIEW

[58]    When a defendant raises the sufficiency of the evidence by a motion for judgment of

acquittal, the court reviews the trial court’s denial of the motion de novo. People v. Wia, 2020

Guam 17 ¶ 9 (citing People v. Song, 2012 Guam 21 ¶ 26).

                                          IV. ANALYSIS

A. The Prosecution Was Not Required to Offer Direct Evidence, But the Evidence Presented
   Was Insufficient

[59]    Pinaula argues that the evidence presented was insufficient to convict him of the offense

of Theft by Receiving. We agree.
People v. Pinaula, 2022 Guam 3, Opinion                                                        Page 25 of 37


[60]    To review a claim for insufficiency of the evidence, the court reviews “‘the evidence

presented at trial in the light most favorable to the People and determine[s] whether any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’”

People v. Kotto, 2020 Guam 4 ¶ 29 (quoting Song, 2012 Guam 21 ¶ 27). This is a “highly

deferential standard of review,” and the defendant bears the burden “to establish ‘that the evidence

was legally insufficient to sustain a guilty verdict.’” Id. (first quoting People v. Wusstig, 2015

Guam 21 ¶ 8; and then quoting Song, 2012 Guam 21 ¶ 28). Accordingly, “our review must ‘give[]

full play to the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh

the evidence, and to draw reasonable inferences from basic facts to ultimate facts.’” People v.

Anastacio, 2010 Guam 18 ¶ 18 (alteration in original) (quoting People v. Jesus, 2009 Guam 2 ¶

60). Although a high burden, this is an extraordinary case requiring reversal.

[61]    Theft by Receiving is defined in 9 GCA § 43.50(a). “A person is guilty of theft if he

intentionally receives, retains or disposes of movable property of another knowing that it has been

stolen or believing that it has probably been stolen.” 9 GCA § 43.50(a) (2005). Therefore, the

elements of Theft by Receiving are that the defendant (i) intentionally; (ii) receives, retains, or

disposes of; (iii) movable property of another; (iv) knowing that it has been stolen or believing that

it has probably been stolen. Id.; see also People v. Palisoc, 2002 Guam 9 ¶ 13 (establishing that

intent is an element of Theft by Receiving).6 The People bear the burden to prove each element




        6
            Here, the jury instructions read, in part:
                    The People must prove beyond a reasonable doubt that the Defendant, William John
        Pinaula:
        1.     On or about May 18, 2017;
        2.     In Guam;
        3.     Did intentionally;
People v. Pinaula, 2022 Guam 3, Opinion                                                            Page 26 of 37


beyond a reasonable doubt. People v. Damian, 2016 Guam 8 ¶ 14 (citing People v. Perry, 2009

Guam 4 ¶ 50).

[62]     A sufficiency of the evidence analysis evaluates whether there is enough direct or

circumstantial evidence presented so reasonable inferences may be drawn supporting each element

of the crime charged. Jesus, 2009 Guam 2 ¶ 62. Entirely circumstantial evidence may be

sufficient. People v. Quintanilla, 2020 Guam 8 ¶ 11; People v. Martin, 2018 Guam 7 ¶ 26.

However, “‘juries must not be allowed to convict on mere suspicion and innuendo,’” and “[a] trial

court should grant a motion for judgment of acquittal when the evidence merely raises a suspicion

that the accused is guilty.” Quintanilla, 2020 Guam 8 ¶ 11 (first quoting Anastacio, 2010 Guam

18 ¶ 18; and then quoting Song, 2012 Guam 21 ¶ 29). “A defendant is entitled to a judgment of

acquittal when the People fail to produce evidence of the offense charged.” Song, 2012 Guam 21

¶ 29.

[63]     Pinaula argues that “[n]o witness testified regarding Pinaula’s alleged intent,” Appellant’s

Br. at 17, apparently implying that intent must be proven by direct evidence or testimony. We

reiterate that intent can be proven by circumstantial evidence, and “‘entirely circumstantial’

evidence is sufficient to support a guilty verdict.” People v. McKinney, 2016 Guam 3 ¶ 22 (quoting

United States v. Boskic, 545 F.3d 69, 85 (1st Cir. 2008)); see also Anastacio, 2010 Guam 18 ¶ 33

(“intent may be proved by circumstantial evidence”). In a similar vein, Pinaula argues more

broadly that the case against him was deficient because various types of evidence were missing,

such as eye-witness testimony, clear security camera footage, DNA evidence, fingerprint evidence,




         4.   Receive, retain, or dispose of the moveable property of Morrico Equipment, that is, a 2006
              Mitsubishi Fuso Flat Bed Truck (GLP#238CV);
         5.   Knowing that it had been stolen or believing that it had probably been stolen.
RA, tab 87 at Instr. 6a (Jury Instrs., Aug. 28, 2019).
People v. Pinaula, 2022 Guam 3, Opinion                                                                  Page 27 of 37


and forensic evidence. Appellant’s Br. at 16-17. None of these were required, and we repeat:

circumstantial or direct evidence may support a guilty verdict. Jesus, 2009 Guam 2 ¶ 62.

[64]     The People did present sufficient circumstantial evidence to establish a nexus between

Pinaula and the truck, as well as his intent to receive and retain it. During trial, the defendant’s

Uncle Herbert positively identified the Morrico truck in photographs as the vehicle he saw parked

in the backyard of the property next to his home where it was discovered by GPD. Herbert further

testified that Pinaula resided on that property with his mother7 and that after he saw the truck, he

questioned Pinaula about its origins, to which Pinaula responded “it was [his] friend’s truck.” Tr.

at 77-80, 89 (Jury Trial, Aug. 27, 2019). We assume, arguendo, that Herbert’s testimony about

the statement was not hearsay and was properly admitted under Guam Rule of Evidence

801(d)(2)(A) (defining as “not hearsay” a statement which “is offered against a party and is the

party’s own statement”). This admission by Pinaula, along with Herbert’s testimony and other

evidence about discovery of the truck, is enough to reasonably infer that Pinaula intentionally

received and retained the truck.

[65]     Herbert also testified he did not see the truck the day before his conversation with Pinaula.

Because of the timeframe that Molinos learned of the truck’s location after it went missing from

the Morrico facility, the immediate discovery of the truck by GPD shortly thereafter, and that

Herbert did not see the truck the night before his conversation with Pinaula, the jury could make

the reasonable inference that Pinaula intentionally received and retained the truck sometime after

it went missing from the Morrico facility. While the jury had to rely on inferences from the

circumstantial evidence, its finding was not “‘so insupportable as to fall below the threshold of



         7
          Although Herbert testified that Pinaula lived at the house with his mother, according to the arresting officer
the defendant’s mother asserted several times that the defendant did not stay with her, and he was in fact apprehended
elsewhere.
People v. Pinaula, 2022 Guam 3, Opinion                                                    Page 28 of 37


bare rationality.’” Quintanilla, 2020 Guam 8 ¶ 11 (quoting People v. Taitano, 2015 Guam 33 ¶

12).

[66]    Neither party disputes that the truck belonged to Morrico. Molinos testified that when he

arrived at the Morrico facility, he noticed the front gate was open and that a chain used to secure

the gate had been cut. He also testified that as he surveyed the facility, he observed a truck was

missing; this was confirmed by surveillance footage viewed by Officer Querubin showing, around

midnight, movements inside and around the truck and a vehicle later exiting the facility. Because

of the GPS tracking device installed on the truck, Molinos tracked the truck to an area in Adacao

behind a residence where it was identified shortly thereafter by GPD. And defense counsel

explained during opening statements that the case was “about stolen property.” Tr. at 19 (Jury

Trial, Aug. 27, 2019).

[67]    The People introduced evidence from which the jury could have found the first, second,

and third elements of the crime of Theft by Receiving, that is Pinaula (i) intentionally; (ii) received,

retained, or disposed of; (iii) the movable property of another. There was no evidence presented,

however, from which the jury could have inferred the fourth element of the crime: that the

defendant knew or believed that the truck was probably stolen. The prosecution provided evidence

showing that the truck was found in a field behind the defendant’s house, that it had been parked

there since approximately 4:00 a.m., that the defendant knew of the truck, and that the truck had

been tampered with.

[68]    But there was nothing to show that the defendant had examined the truck, knew of its

condition, or had reason to be suspicious of the truck other than that it bore commercial insignia.

Officer Wright testified that the truck looked to be “in disarray” and that the ignition “appeared to

be tampered with,” but no witness or other evidence established that Pinaula had gotten close
People v. Pinaula, 2022 Guam 3, Opinion                                                    Page 29 of 37


enough to the truck to perceive the condition of the vehicle. Id. at 72, 90 (providing testimony

from defendant’s uncle that although the defendant “went over,” Herbert could not “really

remember if [the defendant] was over at the vehicle”). The dissent acknowledges that no witness

or evidence established Pinaula was aware of the condition of the truck but suggests anyone who

received and retained it could see that it was stolen, and this circumstantial evidence is sufficient

to prove each of the elements beyond a reasonable doubt. But Herbert’s testimony, crucial to

establishing a nexus between Pinaula and the truck, undermines this belief. Although Herbert

testified that Pinaula told him that the truck belonged to Pinaula’s friend, Herbert also testified that

he had no suspicions about the truck “because I’ve never known him to actually bring something

back there that didn’t belong to us.” Id. at 80. The arresting officer testified that he executed a

search warrant of the defendant’s house but could not recall finding any of the missing air

compressor bolts or hoses.

[69]    The dissent emphasizes that evidence to submit a guilty verdict may be wholly

circumstantial and that on appeal this court should not reweigh the evidence. See infra ¶ 74. With

this we concur. Here, we do not insert ourselves as factfinders, choosing between reasonable

interpretations of the evidence. Rather, we find that insufficient evidence was presented to support

a finding that Pinaula knew or believed that the truck was probably stolen. Without evidence,

circumstantial or direct, no reasonable inferences may be drawn supporting this element of the

crime charged. The People admit that the direct evidence was scant and urge us to rely on “the

circumstantial evidence and the reasonable inferences drawn from it” to uphold the verdict. See

Appellee’s Br. at 5, 12, 19. The problem here is that the circumstantial evidence presented by the

People merely raises a suspicion that Pinaula is guilty and is insufficient to satisfy the People’s

burden to prove each element beyond a reasonable doubt. See Quintanilla, 2020 Guam 8 ¶ 11 (a
People v. Pinaula, 2022 Guam 3, Opinion                                                  Page 30 of 37


jury must not be allowed to convict only on mere suspicion and innuendo). The insufficiency is

underscored by the trial court’s dismissal of the other charge of Theft by Receiving of the Light

Tower. The only additional facts tying the truck to the defendant were the truck on the property

where Herbert alleged the defendant lived and the testimony that Pinaula told Herbert that the truck

“was [his] friend’s.” Tr. at 77-79, 89 (Jury Trial, Aug. 27, 2019). This is insufficient to establish

the fourth element of Theft by Receiving: that the defendant knew or believed that the truck had

probably been stolen. Because the People did not carry their burden to produce any direct or

circumstantial evidence from which a jury might infer that Pinaula knew or believed the truck was

likely stolen, the conviction must be reversed.

B. Hearsay and Prosecutorial Misconduct

[70]    Because we reverse the defendant’s conviction for insufficiency of the evidence, we need

not reach the issue of whether Herbert’s testimony about Pinaula’s statement was hearsay, nor the

prosecution’s allegedly improper statements to the jury. See Unpingco v. Derry, 2021 Guam 1 ¶

21.

                                          V. CONCLUSION

[71]    The People’s Motion to Dismiss is DENIED, and we REVERSE the defendant’s

conviction. The judgment is VACATED.




                   /s/                                                  /s/
           ROBERT J. TORRES                                  KATHERINE A. MARAMAN
            Associate Justice                                    Associate Justice
People v. Pinaula, 2022 Guam 3, Opinion                                                  Page 31 of 37


CARBULLIDO, C.J., concurring in part and dissenting in part:

[72]    I concur with the majority regarding the court’s jurisdiction to hear the case. However, I

would find there was sufficient evidence for the jury to have convicted Pinaula and would affirm.

           I. STANDARD FOR INSUFFICIENCY OF THE EVIDENCE CLAIMS

[73]    I repeat the standard articulated by the majority. To review a claim for insufficiency of the

evidence, the court reviews “‘the evidence presented at trial in the light most favorable to the

People and determine[s] whether any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.’” People v. Kotto, 2020 Guam 4 ¶ 29 (quoting People v.

Song, 2012 Guam 21 ¶ 27). This is a “highly deferential standard of review,” and the defendant

bears the burden “to establish ‘that the evidence was legally insufficient to sustain a guilty

verdict.’” Id. (first quoting People v. Wusstig, 2015 Guam 21 ¶ 8; and then quoting Song, 2012

Guam 21 ¶ 28). Thus, “our review must ‘give[] full play to the responsibility of the trier of fact

fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.’” People v. Anastacio, 2010 Guam 18 ¶ 18 (alteration

in original) (quoting People v. Jesus, 2009 Guam 2 ¶ 60).

   II. THE PROSECUTION WAS NOT REQUIRED TO OFFER DIRECT EVIDENCE

[74]    In his brief, Pinaula alleges there was no eye-witness testimony, co-actor testimony, clear

security camera footage, fingerprint evidence, DNA evidence, or forensic evidence. Appellant’s

Br. at 16-17. This is true, but the prosecution was not required to produce such evidence. “In a

sufficiency of the evidence analysis, courts determine whether there is sufficient direct and/or

circumstantial evidence from which reasonable inferences can be drawn to support each element

of the crime or crimes charged.” Jesus, 2009 Guam 2 ¶ 62 (emphasis added). Further, evidence

sufficient to support a guilty verdict can be wholly circumstantial and “‘the factfinder is free to
People v. Pinaula, 2022 Guam 3, Opinion                                                  Page 32 of 37


choose among reasonable interpretations of the evidence’” to find any element of the offense

charged. Id. (quoting United States v. Boskic, 545 F.3d 69, 85 (1st Cir. 2008)). While eye-witness

testimony, co-actor testimony, clear security camera footage, fingerprint evidence, DNA evidence,

and forensic evidence would have strengthened the People’s case, it is not the court’s job on appeal

to reweigh the evidence. See People v. Robert, 2019 Guam 2 ¶ 8.

[75]    Pinaula further claims “[n]o witness testified regarding Pinaula’s alleged intent,” “[n]o

witness testified that Pinaula knew or believed that the truck was stolen,” “[n]o witness established

Pinaula observed the interior or exterior of the truck,” and “[n]o witness established Pinaula was

aware of the condition of the truck.” Appellant’s Br. at 17; Appellant’s Reply Br. at 4. These

assertions are also true; however, mens rea or criminal intent can be and is often proven by

circumstantial evidence, and “‘entirely circumstantial’ evidence is sufficient to support a guilty

verdict.” People v. McKinney, 2016 Guam 3 ¶ 22 (quoting Boskic, 545 F.3d at 85); see also People

v. Quintanilla, 2020 Guam 8 ¶ 11 (stating that “‘circumstantial evidence is sufficient to sustain a

conviction’” (quoting Anastacio, 2010 Guam 18 ¶ 18)). And “the fact that . . . evidence is

circumstantial does not undermine its sufficiency.” People v. Martin, 2018 Guam 7 ¶ 26.

[76]    The People acknowledge the circumstantial nature of the case and the lack of direct proof

to show Pinaula intentionally received or retained the truck knowing it had been stolen or believing

it probably had been stolen. See Appellee’s Br. at 5, 12, 19-21. Instead, the People contend they

introduced sufficient evidence to support each element for Theft by Receiving “[b]ased on the

circumstantial evidence and the reasonable inferences drawn from it.” Id. at 19. The People

correctly note that each of the requirements imposed by statute may be inferred from circumstantial

evidence.
People v. Pinaula, 2022 Guam 3, Opinion                                                    Page 33 of 37


                          III. ELEMENTS OF THEFT BY RECEIVING

[77]      I concur with the majority’s analysis of the elements of the crime. The elements of Theft

by Receiving are that the defendant (i) intentionally; (ii) receives, retains, or disposes of; (iii)

movable property of another; (iv) knowing that it has been stolen or believing that it has probably

been stolen. 9 GCA § 43.50(a).

[78]      That the truck belonged to Morrico does not appear to be debated by either party. See, e.g.,

Tr. at 19 (Jury Trial, Aug. 27, 2019) (opening statement by defense counsel that the case is “about

stolen property”). At dispute between the parties are the following elements: whether sufficient

evidence was presented showing that Pinaula intentionally received, retained, or disposed of the

Morrico truck; and whether sufficient evidence was presented showing that Pinaula knew or

believed the truck was probably stolen. The majority and I agree that sufficient evidence was

presented for a rational trier of fact to find beyond a reasonable doubt that Pinaula (i) intentionally;

(ii) received or retained (iii) the movable property of another. Contrary to the majority, viewing

the evidence in the light most favorable to the People, I would additionally find sufficient evidence

that Pinaula (iv) knew that the property had been stolen or believed that it had probably been stolen.

       IV. SUFFICIENT CIRCUMSTANTIAL EVIDENCE WAS PRESENTED THAT
        PINAULA KNEW OR BELIEVED THE TRUCK WAS PROBABLY STOLEN

[79]      Pinaula argues that without the statement of his uncle, which he inaccurately contends was

hearsay, see infra Section V, no evidence was presented that Pinaula “knew or believed the truck

had been stolen.” Appellant’s Br. at 23. The majority agrees that the evidence was insufficient; I

do not.

[80]      There was sufficient evidence to support the inference that Pinaula knew or believed the

truck was probably stolen. The People presented evidence showing the truck displayed physical

signs it had been stolen. Officer Wright, who discovered the truck in Adacao, testified the truck
People v. Pinaula, 2022 Guam 3, Opinion                                                   Page 34 of 37


looked to be “in disarray” and the ignition “appeared to be tampered with as if somebody tried to

access the ignition to start that truck.” Tr. at 72 (Jury Trial, Aug. 27, 2019). Molinos also testified

he noticed the steering column of the truck was broken and the truck was missing some hose reels.

He also observed that an air compressor at the back of the truck had been unbolted. Furthermore,

the truck contained visible signs that it belonged to Morrico, including Morrico insignia on the

side and “visible signs” on the truck’s mudflaps. Id. at 72. Such evidence supports the inference

the truck had been stolen from Morrico, was operated unlawfully or tampered with, and that

anyone who received and retained it could see that it was stolen.

[81]    While “no witness or other evidence established that Pinaula had gotten close enough to

the truck to perceive the condition of the vehicle,” supra ¶ 68, the truck was parked a mere 100

feet from the house in the backyard, Tr. at 72, 80 (Jury Trial, Aug. 27, 2019). Although Herbert

said he had “no suspicions about the truck,” supra ¶ 68, he knew “it didn’t belong there” because

it belonged to neither Herbert nor the defendant, Tr. at 89-90 (Jury Trial, Aug. 27, 2019).

Moreover, the truck was recently missing from Morrico, and the GPS device installed inside it

traced the truck’s location from Morrico to the backyard of the house at which Herbert alleged that

Pinaula lived. It is unsurprising that the arresting officer, who searched Pinaula’s house pursuant

to a warrant, could not recall finding the missing air compressor bolts or hose reels given the

prosecutor’s admission that other individuals were likely involved. Based on this circumstantial

evidence and Pinaula’s admissions to Herbert, the jury could infer that Pinaula knew or believed

the truck was probably stolen when he received and retained it.

[82]    The majority urges that their position is “underscored by the trial court’s dismissal of the

other charge of Theft by Receiving of the Light Tower” because “[t]he only additional facts tying

the truck to the defendant were the truck on the property where Herbert alleged the defendant lived
People v. Pinaula, 2022 Guam 3, Opinion                                                    Page 35 of 37


and the testimony that Pinaula told Herbert that the truck ‘was [his] friend’s.’” Supra ¶ 69. These

facts go to the nexus between Pinaula and the truck, but there were several other facts that pointed

to the defendant’s knowledge or belief that the truck had probably been stolen. The truck was

damaged in several respects in a manner consistent with vehicle theft. It also bore numerous signs

that it belonged to Morrico. Furthermore, the GPS unit traced its location during the wee hours of

the morning from the Morrico facility to the location at which Pinaula explained the truck’s

presence to Herbert.

[83]    And while such evidence is circumstantial, “[i]t is not the province of the court . . . to weigh

the evidence; such matters are for the jury.” Kotto, 2020 Guam 4 ¶ 34 (quoting People v. Taisacan,

2018 Guam 23 ¶ 17). This is not a case of overwhelming evidence of guilt, especially considering

the potential involvement of unidentified parties and limited evidence as to Pinaula’s conduct.

However, review for sufficiency of evidence

        “does not require a court to ‘ask itself whether it believes that the evidence at the
        trial established guilt beyond a reasonable doubt.’” Instead, “the relevant question
        is whether, after viewing the evidence in the light most favorable to the prosecution,
        any rational trier of fact could have found the essential elements of the crime
        beyond a reasonable doubt.”

Jesus, 2009 Guam 2 ¶ 59 (citations omitted). Viewing the evidence in the light most favorable to

the People, a rational trier of fact could have found each of the essential elements of Theft by

Receiving beyond a reasonable doubt.

    V. PINAULA’S STATEMENT TO HIS UNCLE HERBERT WAS NOT HEARSAY

[84]    Finally, as the majority assumes arguendo, Pinaula’s statement to his Uncle Herbert was

not hearsay. Where a statement is alleged to be hearsay on appeal but the statement was not

objected to during trial, we review for plain error. People v. Mendiola, 2014 Guam 17 ¶ 23 n.2.
People v. Pinaula, 2022 Guam 3, Opinion                                                  Page 36 of 37


[85]    In his opening brief, Pinaula argues that the trial court improperly admitted the testimony

by Pinaula’s Uncle Herbert that Pinaula told Herbert that “the truck was [the defendant’s]

friend’s,” arguing that the statement was hearsay. Appellant’s Br. 24-32. Hearsay “is a statement,

other than one made by the declarant while testifying at the trial or hearing, offered in evidence to

prove the truth of the matter asserted.” Guam R. Evid. 801(c). As the People correctly point out,

under Guam Rule of Evidence 801(d)(2)(A), an admission by a party-opponent is not hearsay

when “[t]he statement is offered against a party and is (A) the party’s own statement.” Appellee’s

Br. at 21. Here: the statement was offered against defendant and was defendant’s own statement;

thus, it was not hearsay.

[86]    In his reply brief, Pinaula conceded that “admissions by a party-opponent are not hearsay.”

Appellant’s Reply Br. at 12. At oral argument, however, counsel for Pinaula continued to maintain

a hearsay objection on the grounds that the statement was not an “admission.” See Oral Argument

at 10:37:08-55 (Nov. 30, 2021). Because the statement was Pinaula’s and was used against

Pinaula, it is covered by Rule 801(d)(2)(A) and is not defined as hearsay. Cf. Fed. R. Evid. 801,

Advisory Comm. Notes, 2011 Amend. (noting that the subtitle to the analogous provision in the

federal rules had been amended to remove reference to “admissions” “because not all statements

covered by the exclusion are admissions in the colloquial sense − a statement can be within the

exclusion even if it ‘admitted’ nothing and was not against the party’s interest when made” and

because it “rais[ed] confusion in comparison with the Rule 804(b)(3) exception for declarations

against interest”).

[87]    Here, counsel may have been conflating Rule 801(d)(2)(A) with Rule 804(b)(3), which

provides an exception to the hearsay rule if the declarant is unavailable as a witness and the

statement is against interest. Because the statement was not hearsay under the definition provided
People v. Pinaula, 2022 Guam 3, Opinion                                              Page 37 of 37


in Rule 801(d)(2)(A), no exception to the hearsay rule is required. The statement was properly

admitted.

                                          VI. CONCLUSION

[88]    I would also find that neither of the prosecution’s challenged statements were erroneous.

Thus, I would affirm the conviction.



                                                                         /s/
                                                              F. PHILIP CARBULLIDO
                                                                    Chief Justice